DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 8/21/20; 9/23/20 and 3/12/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Status of Claims
Claims 41-60 are pending and are under examination in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13
       The claims of the patent refers to a biomorphic hydroxyapatite scaffold obtained from a wood having a total porosity of at least 20%, said porosity being measured after subjecting the wood to a step of pyrolysis, said scaffold having a length, measured along a direction in which a dimension of the scaffold is maximum, greater than or equal to 2 cm and the claims of the instant are directed to a method of treating of a human or animal bone having a bone defect, comprising the steps of: - providing a bone substitute comprising a biomorphic hydroxyapatite scaffold obtained from a wood having a total porosity of at least 20%, said porosity being measured after subjecting the wood to a step of pyrolysis, said scaffold having a length, measured along a direction in which a dimension of the scaffold is maximum, greater than or equal to 2 cm. The instant claims are to a process for producing a biomorphic hydroxyapatite and to a biomorphic hydroxyapatite sacaffold derived from wood. Although the instant claims are to a process claims 59-60 recites that the biomorphic hydroxyapatite scaffold obtained from a wood having a total porosity of at least 20%. 
Both recite using the same compositions and/or derivatives thereof.  See current application claims 41 - 60 and patented claims.  The compositions recited in the claims are anticipatory of each other. Although the patented claims fails to recite the process of making the biomorphic hydroxyapatite scaffold, it would have been obvious to one of ordinary skill in the art to have employed the patented claims to make the scaffold as a bone substitute.

The patented claims would have been used to practice the instant claimed invention and therefore are part of the obvious variation of the instant claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
 	

Claims 41-60 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 17
       The claims of the patent i.e., claims 14 refers to a process of producing a bone substitute comprising hydroxyapatite via pyrolyzing selected from wood such as rattan having a porosity between 60-95 wherein the polymer is from natural polymer i.e., wood, when the specification is used as a dictionary. The claims of the patent also recites method of substituting or regenerating a bone or a bone portion, comprising a step of implanting a bone substitute.  Thus one of ordinary skill in the art would have been motivated to employ the patented claims in practicing the instant claims using the composition and the method of the patented claims in organ or bone transplant.  
  Although the process is not the same but yields the same porosity and is used for the same purpose. Therefore the current application claims is an obvious variation of the patented claims. 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

					Cited Art
 	
The non-patent literature “Kumar et al. Development of Hydroxyappatite Bioscaffold” is cited to show the state of the art.   The literature teaches a process for producing hydroxyapatite scaffold but lacks the step as recited by the instant claims. Thus the prior art does not anticipates nor suggest instant claims 41-60.

No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        9/9/21